Citation Nr: 0425646	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  04-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus, type II, prior to March 1, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, from March 1, 2004.  

3.  Entitlement to an initial increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an initial increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  

The Board notes that in July 2002 service connection was 
established for diabetes mellitus, type II, with mild 
peripheral neuropathy of the lower extremities.  A 40 percent 
rating evaluation was assigned at that time, based on the 
findings of peripheral neuropathy in the lower extremities.  
In July 2003, the veteran's disabilities were separated and 
diabetes mellitus, type II, was assigned a 20 percent 
disability rating, peripheral neuropathy of the right lower 
extremity was assigned a 10 percent disability rating, and 
peripheral neuropathy of the left lower extremity was also 
assigned a 10 percent disability rating.  As will be 
discussed in more detail below, the veteran's disabilities 
were separated in accordance with the Rating Schedule.  At no 
time was his rating reduced.  




FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires the use of 
insulin and a restricted diet; at no time during the appeal 
period did the disease necessitate the regulation of his 
activities.

2.  From March 1, 2004, the veteran's peripheral neuropathy 
symptomatology of the right lower extremity more nearly 
approximates moderate incomplete paralysis.  

3.  From March 1, 2004, the veteran's peripheral neuropathy 
symptomatology of the left lower extremity more nearly 
approximates moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for type II diabetes mellitus, from June 14, 
2001 to March 1, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2003).  

2.  The schedular criteria for a disability rating in excess 
of 20 percent for type II diabetes mellitus, from March 1, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2003).

3.  The schedular criteria for a 20 percent disability rating 
for peripheral neuropathy of the right lower extremity have 
been met, effective March 1, 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8520 (2003).  

4.  The schedular criteria for a 20 percent disability rating 
for peripheral neuropathy of the left lower extremity have 
been met, effective March 1, 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8520 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in July 2002 and July 2003 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a February 2004 statement of the case 
and a supplemental statement of the case issued in April 
2004, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In an October 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA treatment and examination reports have been 
received. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II), held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (RO or AOJ) decision on a claim for 
VA benefits.  In this case, the July 2002 and July 2003 RO 
decisions were made prior to November 9, 2000, the date the 
VCAA was enacted and the veteran did not receive VCAA notice 
until October 2003.  In such instances, the Court held that 
when notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
specifically complying with § 5103(a) or 3.159(b)(1) because 
an initial RO adjudication had already occurred.  Instead, 
the appellant has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  The Board finds that the veteran 
received satisfactory notice in October 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in October 2003 was not 
given prior to the July 2002 and July 2003 RO adjudications 
of the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was re-
adjudicated, and the veteran was provided with notice of 
those re-adjudications in the February 2004 statement of the 
case and the April 2004 supplemental statement of the case.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the June 2004 personal hearing; lay 
statements; and VA examination and outpatient treatment 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court discussed the concept of the "staged" ratings, 
finding that, in cases where an initially assigned disability 
evaluation is disputed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Diabetes Mellitus from June 14, 2001 to March 1, 2004

The veteran was initially assigned a 40 percent disability 
rating for diabetes mellitus type II, from June 14, 2001 
until March 1, 2004, pursuant to the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The 40 percent rating was 
assigned based on the diagnoses of mild peripheral neuropathy 
of the lower extremities.  He contends that his disorder was 
more disabling during the relevant time period and he 
appealed for an increased rating.  

Under Diagnostic Code 7913, a 20 percent rating is warranted 
when diabetes mellitus requires the use of insulin and a 
restricted diet; or the use of an oral hypoglycemic agent and 
a restricted diet.  A 40 percent rating is assigned when 
diabetes mellitus requires the use of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted when diabetes mellitus requires the use of insulin, 
a restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Finally, a 100 
percent rating is warranted when diabetes mellitus requires 
the use of more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note 1 to this code 
section instructs that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  See 38 
C.F.R. § 4.119 (2003) (emphasis added).  
A December 1998 treatment report from N.G., M.D., indicated 
that the veteran had new onset diabetes mellitus.  At that 
time, he was instructed in an 1800 calorie diet and the 
importance of exercise was discussed.  In February 1999, the 
veteran was to start an exercise program, though he had not 
yet been motivated enough to do so.  In August 1999, he was 
again instructed to start a regular cardiovascular fitness 
program in addition to daily walking.  He was also instructed 
to continue with a strict diet.  

At his October 2001 VA examination, it was noted that the 
veteran's diabetes was controlled with insulin.  During VA 
outpatient treatment in April 2002, he was reportedly taking 
three separate medications for diabetes and was having severe 
insulin resistance with increasing insulin dosing and weight 
gain.  In January 2004, it was noted that the veteran was 
consistently walking one mile on the treadmill.  

In a letter from a VA care provider received prior to March 
2004, it was noted that the veteran's diabetes had not 
improved despite increases in the number of medications he 
was taking.  He had been instructed to check his blood sugar 
four times per day, do carbohydrate counting, follow a diet, 
and exercise on a daily basis.  

Applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 40 percent for diabetes 
mellitus prior to March 1, 2004.  As such, the appeal is 
accordingly denied.

As noted above, a rating in excess of 40 percent requires the 
use of insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Such symptomatology has not been shown in the 
evidence of record.  In particular, there is no evidence that 
the veteran has had a regulation of activities or one or two 
hospitalizations per year or twice per month visits to a 
diabetic care provider.  In April 2002, it was noted that the 
veteran took three separate medications for diabetes and in 
January 2004, it was noted that he was able to consistently 
walk one mile on the treadmill.  Moreover, in VA medical 
report received prior to March 2004, it was noted that the 
veteran had been instructed to check his blood sugar four 
times per day, do carbohydrate counting, follow a diet, and 
exercise on a daily basis.  

In the July 2002 rating decision, the RO specifically noted 
that his diabetes mellitus required the use of insulin and a 
restricted diet as required by the criteria for a 20 percent 
rating.  Nevertheless, he was awarded the 40 percent rating 
based on the diagnoses of mild peripheral neuropathy of the 
lower extremities, and not on a finding that his diabetes 
mellitus required a regulation of activities.  Absent 
evidence that the veteran's diabetes mellitus caused a 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
a rating in excess of 40 percent is not warranted at any time 
during the appeal period.  Accordingly, the Board finds that 
a preponderance of the evidence is against a rating in excess 
of 40 percent for diabetes mellitus from June 14, 2001 to 
March 1, 2004, and this aspect of the claim is denied.  

2.	Diabetes Mellitus from March 1, 2004

Effective March 1, 2004, the RO separated the veteran's 
peripheral neuropathy of the lower extremities and assigned 
separate ratings for these disabilities in accordance with 
Note 1 of the rating criteria discussed above, and then rated 
the diabetes mellitus as 20 percent disabling.  In essence, 
the RO corrected an "error" in assigning the ratings, and 
as clarified at his personal hearing, at no time during the 
appeal period was the veteran's overall rating reduced.  It 
remained 40 percent.  Nevertheless, he has asserted that his 
type II diabetes mellitus was more disabling than the 20 
percent rating reflected, and he appealed for a higher rating 
from March 1, 2004.  

At his June 2004 personal hearing, the veteran testified that 
he had very high blood sugar and an extremely high resistance 
to insulin.  He stated that he had been on a diet since being 
diagnosed with diabetes and had recently been placed on a 
high protein diet, with low to no carbohydrates and low sugar 
and sodium.  He asserted that he used insulin four times each 
day.  With respect to activities, the veteran testified that 
he could still type and walk but was unable to run.  He also 
stated that he had to be careful of his balance and stated 
that he could not have the physical activity that the average 
person would.  When asked if his activities had been 
specifically limited by a physician, the veteran stated that 
they had not, other than that he had to be very careful about 
the intake.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for diabetes mellitus from 
March 1, 2004.  

The only evidence of record dated after March 1, 2004 is the 
veteran's own testimony given at his June 2004 personal 
hearing.  At that time, he testified that his activities had 
not been specifically limited by a physician.  As there is no 
evidence that the veteran's diabetes requires regulation of 
activities, as required for a rating in excess of 20 percent 
under Diagnostic Code 7913, an increased rating is not 
warranted at this time.  Accordingly, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes mellitus from March 1, 2004, and 
this aspect of the claim is also denied.  

Finally, the Board has also considered whether a higher 
rating is warranted for the veteran's diabetes mellitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), at any 
time during the rating period.  However, the evidence of 
record does not demonstrate that the veteran's diabetes 
mellitus and associated symptomatology results in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition requires frequent 
hospitalization, or that diabetes mellitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1) (2003).  


3.	Peripheral Neuropathy of the Right and Left Lower 
Extremities

The veteran's peripheral neuropathy of the right lower 
extremity is currently rated as 10 percent disabling and his 
peripheral neuropathy of the left lower extremity is also 
rated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The Board notes that 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The RO has rated the diabetic peripheral 
neuropathy as a disorder not specifically listed in the 
rating schedule, applying the rating criteria for partial 
paralysis of the sciatic nerve.

Under the provisions of Diagnostic Code 8520, 
neuralgia/incomplete paralysis of the sciatic nerve will be 
rated 10 percent disabling if only of mild severity or 
degree.  A 20 percent rating is appropriate for a moderate 
degree of severity, and a 40 percent rating requires a 
moderately severe degree of incomplete paralysis of the 
sciatic nerve.  A severe degree of incomplete paralysis 
warrants a 60 percent rating, and complete paralysis, in 
which the foot dangles and drops, is rated 80 percent 
disabling.  See 38 C.F.R. § 4.124a (2003).

The veteran's service medical records contain no complaints, 
treatment, or diagnosis of any neuropathy in either of the 
veteran's lower extremities.  The April 1972 separation 
examination indicated that the veteran's lower extremities 
were "normal."  

Treatment records from N.G., M.D., dated in December 1998 
noted that the veteran's extremities had no edema, clubbing, 
or cyanosis.  A separate treatment record dated in December 
1998 indicated that the veteran did not have symptoms of 
neuropathy.  

At his October 2001 VA examination, the veteran was diagnosed 
with diabetes mellitus with sensory peripheral neuropathy.  
His pedal pulses were weak and there was sensory deficit to 
pinprick but not light touch in a stocking distribution.  
During VA outpatient treatment in June 2003 it was noted that 
the veteran's extremities had 1+ edema.  Sensory started to 
decrease half way up the shin in both legs.  He also had 
decreased hair on both legs with decreased pulses.  

At his June 2004 personal hearing, the veteran testified that 
he had constant numbness in the balls of his feet, 
occasionally going up to his mid-calf.  He asserted that the 
numbness worsened with walking.  He also stated that the 
numbness did not improve with sitting.  He stated that the 
bottoms of his feet were "totally numb."  He denied walking 
with a cane but stated that he did have recent trouble 
walking and getting into his car.  He stated that his balance 
and equilibrium were good and he denied taking medication for 
the numbness in his feet.  

Applying the above criteria to the facts of this case, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports the assignment of a 20 
percent disability rating for peripheral neuropathy of the 
right lower extremity and a 20 percent disability rating for 
peripheral neuropathy of the left lower extremity.  

The October 2001 VA examination report noted that the veteran 
had weak pedal pulses and sensory deficit.  In June 2003 it 
was noted that the veteran's extremities had 1+ edema and 
sensory deficit half way up the shin in both legs.  He also 
had decreased hair on both legs with decreased pulses.  
Further, at his June 2004 personal hearing, the veteran 
testified of "constant" numbness in the balls of his feet 
that worsened with walking.  As such, the Board finds that 
the veteran's bilateral peripheral neuropathy symptomatology 
more nearly approximates the level of disability associated 
with "moderate" incomplete paralysis of the sciatic nerve.  
Hence, a 20 percent rating may be assigned for each lower 
extremities, effective from March 1, 2004, the date he was 
awarded separate ratings for these disabilities.  

The Board also finds that a rating in excess of 20 percent is 
not warranted as there is no objective medical evidence that 
the veteran's bilateral peripheral neuropathy of the lower 
extremities is "moderately severe."  The veteran denied the 
use of a cane and is still able to walk and drive.  Moreover, 
a review of the evidence suggests that he is not engaged in 
ongoing treatment for the disorder.  As such, a rating in 
excess of 20 percent is not warranted at this time. 




ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus, type II, from June 14, 2001 to March 1, 2004 is 
denied. 

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, from March 1, 2004 is denied.  

Entitlement to a 20 percent disability rating for peripheral 
neuropathy of the right lower extremity is granted from March 
1, 2004, subject to the regulations governing the payment of 
monetary awards.  

Entitlement to a 20 percent disability rating for peripheral 
neuropathy of the left lower extremity is granted from March 
1, 2004, subject to the regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



